         Case 9:19-bk-10449-DS           Doc 231 Filed 05/18/20 Entered 05/18/20 11:50:04     Desc
                                          Main Document     Page 1 of 7




                1   DAVID SEROR - Bar No. 67488
                    21650 Oxnard Street, Suite 500
                2   Woodland Hills, CA 91367
                    Telephone: (818) 827-9000
                3   Facsimile: (818) 827-9099
                    Email:     dseror@bg.law
                4

                5   Chapter 11 Trustee
                6
                                              UNITED STATES BANKRUPTCY COURT
                7
                                              CENTRAL DISTRICT OF CALIFORNIA
                8
                                                     NORTHERN DIVISION
                9

               10

               11   In re
                                                                  Case No. 9:19-bk-10449-DS
               12   Farshad Fasihi Harandi,
                                                                  Chapter 11
               13                         Debtor.
                                                                  CHAPTER 11 TRUSTEE'S MOTION TO
               14                                                 CONVERT CASE TO A CHAPTER 7
                                                                  CASE; DECLARATION OF DAVID
               15                                                 SERORINSUPPORTTHEREOF

               16
                                                                  [No Hearing Required]
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27
               28
                                                              1
2300815.DOCX
          Case 9:19-bk-10449-DS             Doc 231 Filed 05/18/20 Entered 05/18/20 11:50:04                   Desc
                                             Main Document     Page 2 of 7




                 1           TO THE HONORABLE DEBORAH SALTZMAN, UNITED STATES

                 2   BANKRUPTCY JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, AND ALL

                 3   PARTIES IN INTEREST:

                 4           David Serer, the duly appointed and acting Chapter 11 Trustee (the "Trustee") for the

                 5   bankruptcy estate ("Estate") of debtor Farshad Fasihi Harandi (the " Debtor"), and a party in

                 6   interest herein, hereby moves the Court (the "Motion") for entry of an order converting this case to

                 7   a chapter 7 case, pursuant to Section l 112(b)(l) of 11 U.S.C. §§ 101 et seq. (the "Bankruptcy
                 8   Code").

                 9          The basis of the Motion is that the Debtor is an individual whose primary asset is that

                10   certain residential real property located at 26060 Pacific Coast Highway in Malibu, California,

                11   90265 (the "Malibu Property"). The Trustee is in the process of listing the Malibu Property for

                12   sale to liquidate it for the benefit of the Estate and creditors. The Trustee believes this is a

                13   liquidating case, and that and there is no possibility of a reorganization. The Trustee believes that

                14   it is in the best interest of creditors to convert this case to one under chapter 7 of the Bankruptcy

                15   Code in order to avoid the additional administrative expenses inherent in a chapter 11 case.
                16   Dated: May 18, 2020                            Respectfully Submitted,
                17
                18
                                                                    By:
                19                                                            D VID SEROR , Chapter 1 Trustee
                20

                21

            22

            23

            24

            25

            26

            27

            28                                                            2
230081 5.DOCX
         Case 9:19-bk-10449-DS             Doc 231 Filed 05/18/20 Entered 05/18/20 11:50:04                   Desc
                                            Main Document     Page 3 of 7




                1                         MEMORANDUM OF POINTS AND AUTHORITIES
                2                                     I.     STATEMENT OF FACTS
                3           This case was commenced on March 14, 2019 when individual debtor Farshad Fasihi
                4   Harandi (the "Debtor") filed a voluntary chapter 11 petition. The Debtor's primary asset is that

                5   certain residential real property located at 26060 Pacific Coast Highway in Malibu, California,

                6   90265 (the "Malibu Property").

                7           On February 19, 2020, secured creditor JPMorgan Chase Bank, N.A. ("Chase") filed its

                8   Motion to Appoint a Chapter 11 Trustee, or in the Alternative, Convert the Case to Chapter 7
                9   [Doc. #177] (the "Motion to Convert"). The Motion to Convert was brought on grounds that,
               10   among other things, (i) the Debtor mismanaged the Estate, (ii) the Debtor failed to facilitate a sale
               11   of the Malibu Property, (iii) the Debtor Malibu Property was not generating sufficient income to
               12   prevent administrative insolvency, (iv) the Debtor was breaching his fiduciary duty, and (v) it is
               13   unlikely that the Debtor would file a confirmable plan. The Motion to Convert was granted
               14   pursuant to Court order [Doc. #202] entered on March 18, 2020.

               15           On March 27, 2020, the United States Trustee filed its Application for Order Approving

               16   Appointment of Trustee and Fixing Bond [Doc. #206] pursuant to which the United States Trustee
               17   requested entry of an order approving the appointment of David Seror as Chapter 11 Trustee. The
               18   Order Approving Appointment ofa Chapter 11 Trustee [Doc. #211] was entered on April 1, 2020
               19   pursuant to which David Seror was appointed as the Chapter Trustee (the "Trustee"), and in such

           20       capacity he continues to serve.

           21              In the appropriate exercise of his duties as Chapter 11 Trustee, the Trustee has conferred
           22       with counsel for Chase, the Debtor and counsel for the Debtor and has reviewed documents

           23       relating to the assets and liabilities of this case, and has determined that a reorganization is not

           24       possible in this case. Therefore, the Trustee is in the process of listing the Malibu Property for sale

           25       to liquidate it for the benefit of the Estate and creditors. Given that the Debtor' s primary asset will

           26       be liquidated, the Trustee has determined that is appropriate and in the best interest of creditors to

           27

           28                                                          3
2300815.DOCX
         Case 9:19-bk-10449-DS               Doc 231 Filed 05/18/20 Entered 05/18/20 11:50:04                 Desc
                                              Main Document     Page 4 of 7




                1   convert this case to a chapter 7 case. The Trustee believes that no opposition will be filed to this

                2   Motion.
                                                              II.     ARGUMENT
                3

                4             Pursuant to 11 U.S.C. 1112(b)(l):
                              Except as provided in paragraph (2) of this subsection, subsection (c) of
                5
                              this section, and section 1104 (a)(3), on request of a party in interest, and
                6             after notice and a hearing, absent unusual circumstances specifically
                              identified by the court that establish that the requested conversion or
                7             dismissal is not in the best interests of creditors and the estate, the court
                              shall convert the case under this chapter to a case under chapter 7 or
                8             dismiss a case under this chapter, whichever is in the best interests of
                              creditors and the estate, if movant establishes cause.
                9
               10             The Trustee respectfully contends that cause exists in that the Debtor's primary asset will
               11   be liquidated, there is no possibility of a reorganization, and it is more cost efficient to liquidate in
               12   a chapter 7 versus a chapter 11.
               13                                            III.    CONCLUSION

               14             Based upon the foregoing, the Trustee requests that the Court enter an order converting this
               15   case from a chapter 11 to a chapter 7 case, and for such other relief as the Court deems just and
               16   proper.
               17   Dated: May 18, 2020
               18

               19
                                                                     By:
           20                                                                                Chapter 11 Trustee

           21

           22

           23

           24
           25

           26
           27

           28                                                              4
2300815.DOCX
                Case 9:19-bk-10449-DS          Doc 231 Filed 05/18/20 Entered 05/18/20 11:50:04                  Desc
                                                Main Document     Page 5 of 7


                1                                   DECLARATION OF DAVID SEROR

                2           I, David Seror, declare:

                3           I.     I am an attorney at law duly admitted to practice before this Court and am the duly

                4   appointed, qualified and acting Chapter 11 Trustee of the bankruptcy estate (the "Estate") of debtor

                5   Farshad Fasihi Harandi (the "Debtor"). Each of the facts contained in this declaration is based on

                6 personal knowledge or records that I maintain as the Trustee, or the Court' s docket and files, and, if
                7 called as a witness, I could and would competently testify thereto under oath.
                8           2.     This case was commenced on March 14, 2019 when the Debtor filed a voluntary

                9 chapter 11 petition.
               10           3.     The Debtor' s primary asset is that certain residential real property located at 26060

               11   Pacific Coast Highway in Malibu, California, 90265 (the "Malibu Property").

               12           4.     On February 19, 2020, secured creditor JPMorgan Chase Bank, N.A. ("Chase") filed

               13 its Motion to Appoint a Chapter 11 Trustee, or in the Alternative, Convert the Case to Chapter 7
               14   [Doc. # 177] (the "Motion to Convert"). The Motion to Convert was brought on grounds that, among

               15   other things, (i) the Debtor mismanaged the Estate, (ii) the Debtor failed to facilitate a sale of the

               16 Malibu Property, (iii) the Debtor Malibu Property was not generating sufficient income to prevent
               17 administrative insolvency, (iv) the Debtor was breaching his fiduciary duty, and (v) it is unlikely that
               18 the Debtor would file a confirmable plan. The Motion to Convert was granted pursuant to Court
               19   order [Doc. #202] entered on March 18. 2020.

               20           5.     On March 27, 2020, the United States Trustee filed itsApplicationfor Order

               21   Approving Appointment of Trustee and Fixing Bond [Doc. #206] pursuant to which the United States

           22 Trustee requested entry of an order approving my appointment as Chapter 11 Trustee. The Order
               23 Approving Appointment ofa Chapter 11 Trustee [Doc. #211] was entered on April 1, 2020 pursuant
               24 to which I was appointed.
               25           6.     I have discussed my concerns about this case with counsel for Chase, the Debtor and

               26 counsel for the Debtor and have reviewed documents relating to the assets and liabilities of this case.
               27 I have determined that a reorganization is not possible in this case. Therefore, I am in the process of
               28 listing the Malibu Property for sale to liquidate it for the benefit of the Estate and creditors. Given
                                                                        3

2300815.DOCX
                Case 9:19-bk-10449-DS         Doc 231 Filed 05/18/20 Entered 05/18/20 11:50:04                   Desc
                                               Main Document     Page 6 of 7


                1 that the Debtor' s primary asset will be liquidated, I have determined that is appropriate and in the
                2   best interest of creditors to convert this case to a chapter 7 case. I do not believe that any party in

                3 interest will oppose this Motion.
                4          I declare under penalty of perjury under the laws of the United States of America that the
                5 foregoing is true and correct.
                6          Executed on the 18111 day of May, 2020 at Los Ange

                7
                8
                                                                                          DAVIDSEROR
                9
               10
               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
                                                                        3

2300815.DOCX
        Case 9:19-bk-10449-DS                     Doc 231 Filed 05/18/20 Entered 05/18/20 11:50:04                                      Desc
                                                   Main Document     Page 7 of 7

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
21650 Oxnard Street, Suite 500, Woodland Hills, CA 91367.

A true and correct copy of the foregoing document entitled: CHAPTER 11 TRUSTEE’S MOTION TO CONVERT CASE
TO A CHAPTER 7 CASE; DECLARATION OF DAVID SEROR IN SUPPORT THEREOF will be served or was served (a)
on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:


**NO JUDGES COPY TO BE PROVIDED PER GENERAL ORDER 20-02

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On May 18,
2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    Brian D Fittipaldi brian.fittipaldi@usdoj.gov
    Merdaud Jafarnia bknotice@mccarthyholthus.com, mjafarnia@ecf.inforuptcy.com
    Nancy L Lee bknotice@mccarthyholthus.com, nlee@ecf.courtdrive.com
    Randall P Mroczynski randym@cookseylaw.com
    David Seror (TR) aquijano@bg.law, C133@ecfcbis.com
    Valerie Smith claims@recoverycorp.com
    Nichlas P Spallas bknotices@spallasjones.com
    David A Tilem davidtilem@tilemlaw.com, DavidTilem@ecf.inforuptcy.com;
     joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;DianaChau@tilemlaw.com
    United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov
    Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com
    Brandon Winston brandonjwinston@gmail.com

                                                                                  Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On May 18, 2020, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Debtor
Farshad Fasihi Harandi
26060 Pacific Coast Highway
Malibu, CA 90265
                                                                                  Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on _____, 2020, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

                                                                                  Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 May 18, 2020                       JENNIFER WARNER                                 /s/ Jennifer Warner
 Date                                 Printed Name                                  Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
